Reduced to its last analysis the purpose of your letter is not to have us construe any clause of the Constitution affecting your executive powers and duties, but to have us pass upon the constitutionality of an act of the Legislature.
Section 13 of Article IY of the Constitution authorizes the Justices of the Supreme Court, on the Governor’s request, to interpret only some portion of the Constitution., and does not authorize the court, upon such request, to interpret or pass upon the constitutionality of statutes that affect the Governor’s executive powers and duties. Advisory Opinion to Governor, 39 Fla. 397. For the reasons stated we must respectfully decline to give any opinion upon the questions propounded.
Respectfully yours,
Thomas M. Shackleford,
Chief Justice.
R. F. Taylor, Justice.
R. S. Cockrell, Justice.
W. A. Hocker, Justice.
J. B. Whitfield, Justice.
O. B. Parkhill, Justice.